Title: From James Madison to Winthrop Sargent, 16 June 1801
From: Madison, James
To: Sargent, Winthrop


Sir,
Department of State Washington 16th. June 1801
In adverting to the law constituting the government of the Mississippi territory, it appears that the Secretary thereof is authorised to discharge the Executive duties in no other cases than those of the death, removal, resignation, or necessary absence of the Governor. It follows that since the expiration of your term on the 7th. of May, no provision exists for the emergency, and that it is become the duty of the President to supply the vacancy with as little delay as possible. The various, and some of them delicate considerations, which at present mingle themselves with the designation of the individual for this purpose, have rendered it expedient, in the judgment of the President, that the station should be filled by another than yourself whose administration with whatever meritorious intentions conducted has not been so fortunate as to secure the general harmony and the mutual attachment between the people and the public functionaries so particularly necessary for the prosperity and happiness of an infant establishment.
In communicating this determination, I have the pleasure to be authorised by the President to add, that he wishes it to be understood, as not conveying any definitive opinion whatever with respect to your official or personal conduct, which might wound your feelings, or throw a blot on your character. With great respect & esteem I have the honor [to] be, Sir, your most Obedient servant
James Madison
 

   
   RC (MHi). In a clerk’s hand, except for JM’s complimentary close and signature; docketed (by Sargent?).



   
   Appointed governor of the Mississippi Territory in 1798, Sargent soon became embroiled in controversy. Accused of irregularities in 1800, he traveled to Washington to defend himself in the spring of 1801, where he spoke to JM and Jefferson. On 10 June, preparing to depart for Boston, the besieged governor left JM another brief in his behalf. In fact, Jefferson considered the matter settled and on 25 May replaced Sargent with William C. C. Claiborne, a Tennessee congressman who was one of Sargent’s loudest critics. JM forwarded the interim appointment to Claiborne on 10 July (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:234; see also ibid., 1:203–6, 207, 214, 233–41; Carter, Territorial Papers, Mississippi, 5:99–128; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 6th Cong., 2d sess., 837–38, 875–76, 1037–38, 1074; Jefferson to Claiborne, 13 July 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:71–72; Papers, Relating to the Official Conduct of Governor Sargent [Boston, 1801]). The interim appointment, 25 May 1801, and JM’s 10 July covering letter are printed in Rowland, Mississippi Archives, pp. 342–43.


